EXECUTION COPY

 

This AMENDMENT NO. 6, dated as of January 30, 2006 (this “Amendment”) to the
Amended and Restated Receivables Transfer Agreement dated as of August 16, 2002,
as originally dated October 17, 2001, and as amended through and including the
date hereof in accordance with its terms (the “Receivables Transfer Agreement”),
by and among TYSON RECEIVABLES CORPORATION, a Delaware corporation, as
transferor (in such capacity, the “Transferor”). TYSON FOODS, INC., a Delaware
corporation, individually (“Tyson”), as collection agent (in such capacity, the
“Collection Agent”) and as guarantor under the Limited Guaranty set forth in
Article IX thereto (in such capacity, the “Guarantor”), the several commercial
paper conduits parties thereto and their respective permitted successors and
assigns (the “CP Conduit Purchasers”, each, individually, a “CP Conduit
Purchaser”), the several financial institutions parties thereto as “Committed
Purchasers” and their respective permitted successors and assigns (the
“Committed Purchasers”, each, individually, a “Committed Purchaser”), the agent
bank of each CP Conduit Purchaser and Committed Purchaser and its permitted
successor and assign (the “Funding Agent” with respect to such CP Conduit
Purchaser and Committed Purchaser), and JPMorgan Chase Bank, N.A., a New York
state banking corporation (“JPMorgan”), as administrative agent for the benefit
of the CP Conduit Purchasers, the Committed Purchasers and the Funding Agents
(in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the parties hereto have previously entered into the Receivables
Transfer Agreement;

 

WHEREAS, the parties to the Receivables Transfer Agreement wish to amend the
Receivables Transfer Agreement pursuant to Section 10.02 of the Receivables
Transfer Agreement, subject to the terms and conditions set forth herein;

 

NOW THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto consent and agree as follows:

 

96

 

--------------------------------------------------------------------------------



AGREEMENTS

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, all defined
terms used in this Amendment, including the Recitals hereto, shall have the
meanings ascribed to such terms in the Receivables Transfer Agreement.

 

SECTION 2. Amendment to Definition. The definition of Obligor set forth in
Schedule A to the Receivables Transfer Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Obligor” shall mean a Person, other than an Excluded Obligor, obligated to make
payments for the provision of goods and services pursuant to a Contract. For
purposes of this definition “Excluded Obligor” shall mean Winn-Dixie Stores,
Inc. and any of its Subsidiaries.

 

SECTION 3. Acknowledgment of Guarantor. The Guarantor hereby acknowledges
receipt of and notice of, and consents to the terms of, this Amendment.

 

SECTION 4. Representations and Warranties. The Transferor represents and
warrants to the Administrative Agent, the Funding Agents, the CP Conduit
Purchasers and the Committed Purchasers that its representations and warranties
set forth in Section 3.01 of the Receivables Transfer Agreement are true and
correct in all material respects, in each case as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respect as of such earlier date). Such representations
and warranties shall be deemed to have been made under the Receivables Transfer
Agreement.

 

SECTION 5. Counterparts; Conditions to Effectiveness. This Amendment may be
executed in two or more counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument. This
Amendment will be effective on the date (the “Effective Date”) when:

 

(i) executed counterparts of this Amendment are delivered by each party hereto
to the Administrative Agent; and

 

(ii)    the Administrative Agent has received such other documents, instruments,
certificates and opinions as the Administrative Agent or any Funding Agent shall
reasonably request.

 

SECTION 6. Agreement in Full Force and Effect. Except as expressly amended
hereby, the Receivables Transfer Agreement will continue in fill force and
effect in accordance with the provisions thereof as in existence on the date
hereof. After the date of the effectiveness hereof, any reference to the
Receivables Transfer Agreement will mean the Receivables Transfer Agreement as
amended by this Amendment.

 

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED

 

97

 

--------------------------------------------------------------------------------



BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

 

[Remainder of this page intentionally left blank.]

 

98

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the pathos hereto have each caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

TYSON RECEIVABLES CORPORATION,

as Transferor

 

 

By:

/s/ Dennis Leatherby

Name: Dennis Leatherby

Title: SVP Finance & Treasurer &

 

Interim CFO

 

 

TYSON FOODS, INC., individually, as

Collection Agent and as Guarantor

 

 

By:

/s/ Dennis Leatherby

Name: Dennis Leatherby

Title: SVP Finance & Treasurer &

 

Interim CFO

 

 

JPMORGAN CHASE BANK, NA.

(formerly known as The Chase Manhattan Bank), as Administrative Agent

 

 

By:

/s/ Sherri Gerner

Name: Sherri Gerner

 

Title:

Vice President

 

99

 

--------------------------------------------------------------------------------



PARK AVENUE RECEIVABLES

COMPANY, LLC, as CP Conduit Purchaser

 

 

By:

/s/ Sherri Gerner

Name: Sherri Gerner

 

Title:

Vice President

 

 

JPMORGAN CHASE BANK, NA.

(formerly known as The Chase Manhattan

Bank), as Committed Purchaser for Park

Avenue Receivables Company, LLC

 

 

By:

/s/ Sherri Gerner

Name: Sherri Gerner

 

Title:

Vice President

 

 

JPMORGAN CHASE BANK, NA.

(formerly known as The Chase Manhattan

Bank), as Funding Agent for Park Avenue

Receivables Company, LLC

 

 

By:

/s/ Sherri Gerner

Name: Sherri Gerner

 

Title:

Vice President

 

 

100

 

--------------------------------------------------------------------------------



THREE PILLARS FUNDING LLC, as CP

Conduit Purchaser

 

 

By:

/s/ Doris J. Hearn

 

Name: Doris J. Hearn

 

 

 

Title:

Vice President

 

 

SUNTRUST BANK, as Committed

Purchaser for Three Pillars Funding LLC

 

 

By:

/s/ Gregory L. Cannon

Name: Gregory L. Cannon

 

Title:

Director

 

 

SUNTRUST BANK, as Funding Agent for

Three Pillars Funding LLC

 

 

By:

/s/ Gregory L. Cannon

Name: Gregory L. Cannon

 

Title:

Director

 

101

 

--------------------------------------------------------------------------------





NIEUW AMSTERDAM RECEIVABLES CORPORATION, as CP Conduit Purchaser

 

 

By:

/s/ Frank B. Bilotta

Name: Frank B. Bilotta

 

Title:

Vice President

 

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as
Committed Purchaser

for Nieuw Amsterdam Receivables Corporation

 

 

By:

/s/ Brett Delfino

Name: Brett Delfino

 

Title:

Executive Director

 

 

By:

/s/ Jocelyne Lallemand

Name: Jocelyne Lallemand

 

Title:

Vice President

 

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as
Funding Agent

for Nieuw Amsterdam Receivables Corporation

 

 

By:

/s/ Brett Delfino

Name: Brett Delfino

 

Title:

Executive Director

 

 

By:

/s/ Jocelyne Lallemand

Name: Jocelyne Lallemand

 

Title:

Vice President

 

 

 

102

 

 